*531OPINION OP THE COURT
PER CURIAM.
This is a civil action in which the appellant sought review of the action and decision of the Civil Service Commission. The jurisdiction of the district court was invoked under Section 10 of the Administrative Procedure Act, 5 U.S.C.A.' § 1009. The matter came before the court below on motions for summary judgment filed on behalf of the respective parties. The motion of the appellant was denied and that of the appellees was granted. This appeal followed. We have reviewed the entire record, including the transcript of the proceedings before the Commission, and find no error.
The judgment of the district court will be affirmed on its well reasoned opinion, 258 P.Supp. 693.